NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                   Argued August 7, 2013
                                   Decided August 9, 2013


                                            Before

                            FRANK H. EASTERBROOK, Chief Judge

                            DANIEL A. MANION, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge


No. 12-3886

XUELAI LI,
      Petitioner,                                             Petition for Review of an Or-
                                                              der of the Board of Immigra-
              v.                                              tion Appeals.

ERIC H. HOLDER, JR.,
ATTORNEY GENERAL OF THE UNITED STATES,
      Respondent.


                                             Order

    Xuelai Li, a citizen of China, applied for asylum (plus withholding of removal and
relief under the Convention Against Torture) on the ground that he had been detained
and beaten in 2008 and 2009 for criticizing his employer and possessing literature criti-
cal of China’s government. He contends that he has suffered persecution for opposing
China’s political system and will be persecuted again should he return.

    An immigration judge denied his application, concluding that he is not telling the
truth. The IJ observed that his story was internally inconsistent, that none of it was cor-
roborated (even though some parts, such as his employment history, would have been
easy to corroborate), and that the conduct described makes no sense. Petitioner main-
tains that in 2008 he complained about some of his employer’s misconduct. This landed
him in prison, from which he escaped only by bribery. According to petitioner, he came
No. 12-3886                                                                          Page 2

to the United States on a business visa. While in the United States he concluded that
China’s government is corrupt, then returned to China carrying literature critical of the
government—literature that he had not read until the plane was in the air. This led to
renewed imprisonment, from which he escaped by paying a larger bribe, before return-
ing to the United States on another visa. The IJ thought that petitioner is either crazy or
lying, and as he did not appear to be crazy he must be lying.

    The IJ gave another reason for disbelieving petitioner: he has conceded lying in order
to travel to the United States. He obtained visas by claiming to be employed by nonex-
istent firms, or by claiming nonexistent jobs with real firms. In fact, everything petition-
er has said that is subject to documentary verification has been established as false. The
Board of Immigration Appeals believes that lying in order to enter the United States
implies a propensity to lie in order to remain in the United States, unless the pre-entry
lies were necessary to escape from immediate danger. Matter of Pula, 19 I&N Dec. 467
(1987), approved by Alsagladi v. Gonzales, 450 F.3d 700 (7th Cir. 2006). Since by his own
story petitioner was not in danger when he obtained his first visa, the IJ inferred that his
latest stories, told as part of an effort to remain, also are bogus. The Board of Immigra-
tion Appeals agreed with the IJ and dismissed petitioner’s administrative appeal.

    Since petitioner engaged in fraud in order to enter the United States, and the agency
held this against him, we should have thought that it would be the first subject his peti-
tion for review needed to tackle. But instead his appellate brief ignores the subject and
proceeds as if the only reason the IJ disbelieved him were the tale’s lack of corrobora-
tion. A litigant who ignores a principal ground of the adverse decision cannot hope to
have a reviewing court upset it. In particular, given the silence in his brief, he does not
contend that he needed to defraud the U.S. Consulate in order to escape immediate
danger. Petitioner’s propensity to tell self-serving lies supplies substantial evidence for
the agency’s decision. And we conclude that the IJ’s other reasons also are supported by
substantial evidence.

   The petition for review is denied.